SCHOTT, Chief Judge.
On the application of Associates Leasing, Inc., appellant, we grant a rehearing as to the order of October 18, 1990 dismissing the appeal of Associates.
This is an appeal by Associates from a judgment of April 20, 1990. Appellee’s motion to dismiss the appeal was based on the fact that appellant had obtained from the trial court on August 16, 1990 a judgment of nullity as to the April 20 judgment. Consequently, this court considered the appeal from the judgment to be moot and dismissed the appeal.
However, from the application for rehearing and appellee’s response the court has been informed that on September 13, 1990 appellee obtained from the trial court an order vacating the August 16, 1990 judgment of nullity and reinstating the April 20 judgment. In his motion to dismiss the appeal filed on September 20, 1990 appellee failed to inform this court of the September 13 action taken by the trial court.
When appellant took its appeal on June 19, 1990 the jurisdiction of the trial court was divested and that of this court attached. C.C.P. art. 2088. Consequently, all proceedings in the trial court with reference to appellant’s petition for nullity are null and void.
Accordingly, the order of this court dismissing this appeal on October 18, 1990 is *174recalled, vacated and set aside. Appellee’s September 20, 1990 motion to dismiss the appeal is denied.
REHEARING GRANTED; MOTION TO DISMISS APPEAL DENIED.